UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7773



MARK G. SIMPSON,

                                                  Plaintiff - Appellant,

             versus


DEPUTY LOVITT; DEPUTY        GWALTNEY;   JAMES   H.
DUNNING, Sheriff,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-1465-AM)


Submitted:    January 30, 2003               Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark G. Simpson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark G. Simpson appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.     See Simpson v. Lovitt,

No. CA-02-1465-AM (E.D. Va. Oct. 24, 2002).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2